In an action, inter alia, to recover moneys paid by plaintiffs in settlement of certain underlying actions, defendant Hartford Accident & Indemnity Company appeals from an order of the Supreme Court, Kings County (Adler, J.), dated October 11,1983, which denied its motion pursuant to CPLR 3103 and 3133 for a protective order vacating the interrogatories served by plaintiffs. H Order reversed, with costs, and motion granted, without prejudice to the service of proper interrogatories. 11 The interrogatories served by plaintiffs are over-broad and prolix and it is not the function of this court to engage in pruning (see Faith v Boston Old Colony Ins. Co., 76 AD2d 900; Feinman v Menachemi, 75 AD2d 838). Gibbons, J. P., O’Connor, Boyers and Lawrence, JJ., concur.